Judgment entered on June 7, 1962, in favor of plaintiff in the sum of $14,210 in a personal injury action, unanimously reversed, on the law and facts, in the exercise of discretion; and in the interests of justice, and a new trial granted, with costs to abide the event. It was prejudicial error to defendants for the court to charge the jury in substance, thrice, that before plaintiff went to the side of his car to place some purchases in the rear portion thereof he looked north on Ninth Avenue,; he saw no vehicle approaching, and he saw the light was red. There was no testimony that the light was red at any time. Although there was no exception, the interests of justice require that a new trial should be had. It is also noted that some of the medical claims advanced by plaintiff were against the weight of the evidence in that there was no credible testimony to show causal connection. Concur — Botein, P. J., Breitel, Valente, McNally and Noonan, JJ.